Exhibit 10.1

 

Schedule to Exhibit 10.1

 

There are 6 management agreements with Sonesta International Hotels Corporation
for full service hotels, a representative form of which is filed as an exhibit
to our Current Report on Form 8-K dated April 23, 2012 and which is incorporated
herein by reference.  The other 5 management agreements, with the respective
parties and applicable to the respective hotels listed below, are substantially
identical in all material respects to the representative form of management
agreement.

 

Owner

 

Hotel

 

Landlord

 

Date of
Agreement

 

Effective Date

 

Invested
Capital Amount

 

Section 2.02(1)
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Royal Sonesta Cambridge
40 Edwin H. Land Boulevard
Cambridge, MA  02142

 

HPT Cambridge LLC

 

January 31, 2012

 

January 31, 2012

 

$

120,000,000

 

January 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Royal Sonesta Harbor Court Baltimore

550 Light Street

Baltimore, MD

 

Harbor Court Associates, LLC

 

 

May 31, 2012

 

May 31, 2012

 

 

$

47,296,000

 

January 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta Hotel Philadelphia

1800 Market Street

Philadelphia, PA

 

HPT IHG-2 Properties Trust

 

June 18, 2012

 

June 18, 2012

 

$

32,500,000

 

January 1, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Royal Sonesta Houston Hotel
2222 West Loop South

Houston, TX

 

HPT IHG-2 Properties Trust

 

July 16, 2012

 

July 16, 2012

 

$

70,671,350

 

January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cambridge TRS, Inc.

 

Sonesta Gwinnett Place
1775 Pleasant Hill Road
Duluth, GA

 

HPT Cambridge LLC

 

February 26, 2013

 

The date on which Landlord acquires fee title to the Site and leases it to Owner

 

$

31,000,000

 

January 1, 2017

 

--------------------------------------------------------------------------------